Award affirmed, with costs to the State Industrial Board.
Hill, P. J. Rhodes and Crapser, JJ., concur; MeNamee, J., dissents and votes to reverse the award and to remit, on the ground that the Board determined the earning capacity of the claimant pursuant to subdivision 2 of section 14, Workmen’s Compensation Law, and resorted to an artificial basis of the earnings of other persons. This was unfair and unreasonable within the letter and spirit of subdivision 3 of that section, because it did not take into consideration the claimant’s own previous earnings. It appears in the record that in the previous year claimant worked nine and one-half months, earning $1,104, and the method pursued by the Board wholly disregards these very substantial earnings for more than three-quarters of the previous year. Bliss, J., dissents, with an opinion.